Citation Nr: 1538205	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-27 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a chest disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service in the U.S. Army from December 1975 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issue of entitlement to service connection for a chest disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability is not etiologically related to the Veteran's active service, and thoracolumbar spine arthritis was not shown to be present within one year of his separation from active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of thoracolumbar spine arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veteran's claim for benefits related to his low back disability was submitted in September 2011 pursuant to the Fully Developed Claim process, which allows for faster adjudication of claims because the claimant presumably files a claim that contains all elements necessary to substantiate it, and thus, notice of those elements is not required. 

Nonetheless, generally, VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice of what was needed to substantiate a claim for service connection.  The record shows that the Veteran was mailed a letter in January 2012 in conjunction with a claim for service-connected compensation benefits.  The January 2012 letter advised the Veteran of what the evidence must show to substantiate a claim of entitlement to service connection and of the respective duties of VA and the claimant in obtaining evidence.  The January 2012 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of a claim of entitlement to service connection. 

Although this letter was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  Social Security Administration (SSA) records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Veteran asserts that he has a low back disability that is related to his active service.

The STRs show that the Veteran was seen in March 1976 for complaints of back pain.  A diagnosis was not made at that time and the Veteran was treated with a cold icepack and Valium.  In August 1978, the Veteran was seen for complaints of back pain for one day.  At that time, the Veteran was diagnosed with a spasm.  In January 1979, the Veteran was seen for complaints of back pain after a slip and fall accident.  There were no significant findings on examination and the examiner diagnosed muscle spasm.  In February 1979, the Veteran was seen for complaints of back pain for three months.  There were no objective findings found on examination and a diagnosis was not made at that time.  In May 1979, the Veteran was afforded a separation examination.  The Veteran's spine was noted to be clinically normal upon examination and there is no indication from the examination report that the Veteran had any symptoms related to a back disability at that time.  

A review of the post-service medical evidence of record shows that in July 1998, the Veteran was injured in a work related lifting injury.  The Veteran was diagnosed with central to lateral disc protrusion at L4-5.  The Veteran underwent a partial laminectomy with discectomy in September 1999.  There is no indication from the record that at the time the Veteran sought treatment for the July 1998 back injury, that he also reported he had been experiencing back pain since his separation from active service.  The Veteran has continued to seek routine treatment for his back disability since the July 1998 injury.  

In September 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he first experienced back pain after an injury in service.  However, the Veteran was unable to recall the details regarding the injury.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine and opined that it was less likely as not that his current disability was caused by or the result of the injury he sustained while he was in active service.  In this regard, the examiner reiterated that the Veteran was unable to recall a specific back injury, but was evaluated for back strain while in service.  The examiner noted that the degree of disc degeneration noted on X-ray and magnetic resonance imaging (MRI) was not consistent with the Veteran's current level of pain and disability.  Further, the examiner noted that it was reasonable to conclude that the Veteran's current back disability was combination of disc and posterior facet degeneration seen in certain individuals with age and overall physical deconditioning.  

In June 2013, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he injured his back lifting heavy equipment while in active service.  The Veteran reported that he then did well without back pain until 1998, at which time he herniated a disc for which he underwent surgery.  The Veteran reported that since that time, he has experienced chronic back pain.  The examiner diagnosed DDD of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran's current DDD was related to his in-service back strain (lifting injury).  In this regard, the examiner noted that there was currently no link between the development of DDD and prior episodes of back strain.  

In July 2013, the claims file was returned to the June 2013 VA examiner for an addendum opinion.  At that time, the examiner opined that it was less likely as not that the Veteran's DDD of the lumbar spine was incurred in or caused by the claimed in-service injury, event, or illness (slip and fall accident).  In this regard, the examiner noted that there was no clinical evidence that back spasm caused DDD.  Further, the examiner noted that the Veteran was evaluated in service and there were no spinal injuries or abnormalities noted upon separation from active service.    

The Board finds that the September 2011, June 2013, and July 2013 VA examination and opinion reports, when read in conjunction with one another, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran has not provided any contradictory medical evidence.  Therefore, the VA examination and opinion reports are the most probative evidence of record.  

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of back pain.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced back pain since his active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  There is no indication from the record that the Veteran sought treatment for his back following his separation from active service until after he sustained an injury at the workplace in July 1998.  The Board finds the treatment notes of record from the time surrounding the work injury are especially probative as the information was given for purposes of attaining treatment for his back and not for purposes of receiving compensation benefits.  

Additionally, the VA examiners have competently opined that the Veteran's current diagnosis of DDD of the lumbar spine was not related to his active service.  Further, those opinions are the most probative evidence of record.  Because the Veteran's statements are not supported by the record, the Board finds that his statements that he has experienced back pain since service are not credible.    

Again, while the Veteran is competent to report symptoms of back pain, he is not competent to link his current diagnosis of DDD of the lumbar spine to a back injury sustained during active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson, particularly here, as such a determination of etiology is complicated by the post-service injury on the job.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, there is no indication from the record that the Veteran was diagnosed with thoraolumbar spine arthritis within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a low back disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claim of entitlement to service connection for chest disability is decided.  

The STRs show that the Veteran was seen on numerous occasions, beginning as early as February 1978, for complaints of chest pain and chest tightness.  During service, the Veteran was diagnosed with pleuritis and osteochondritis and prescribed varying treatment.  The Veteran has reported that he has continued to experience chest pain since that time.  

A review of the record shows that the Veteran was not afforded a VA examination to determine the nature and etiology of any currently present chest disability.  

In light of the documented treatment in service for chest pain and tightness and the Veteran's statements that he has continued to experience those symptoms since his separation from active service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present chest disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Finally, further notice is needed to comply with the notice requirements for the claim of entitlement to service connection for a chest disability.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice as to the issue of entitlement to service connection for a chest disability.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present chest disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present chest disability is etiologically related to his active service, to include his documented in-service treatment for chest pain and tightness. 

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and medical opinion comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the issue of entitlement to service connection for a chest disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


